Citation Nr: 1530907	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-44 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for chronic thoracic strain, also claimed as a dorsal spine condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO declined to reopen the claim for service connection for chronic lumbosacral strain and denied the claim for service connection for chronic thoracic strain.   

In June 2011, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In September 2013, the Board reopened the claim for service connection for chronic lumbosacral strain.  The appeal was remanded for additional development.

In a September 2014 decision, the Board denied the Veteran's claims for service connection for a lumbar spine disability and chronic thoracic strain, also claimed    as a dorsal spine condition.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court vacated the Board's decision and remanded it for further proceedings consistent with a Joint Motion for Remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2015 Joint Motion the parties agreed that the January 2014 VA examination report relied on by the Board in its September 2014 decision was inadequate.  The parties noted that the examiner opined that the Veteran's lumbar spine disability was less likely than not due to service because he was initially diagnosed with spondylosis of the lumbar spine in May 2011.  However, a clinical treatment note in 1983 recorded x-ray findings of lumbar spine spondylosis and possible herniated nucleus pulposus.  The parties determined that this was significant evidence that the January 2014 examiner should have addressed.  Since the examiner based his opinion on his finding of no diagnosis of spondylosis until 2011, despite   x-ray evidence of spondylosis in 1983, the January 2014 medical opinion was determined to be inadequate.   

They also determined that the examiner wrongly relied on the lack of documentation of a back injury in the service treatment records to conclude that there was no relationship between the Veteran's current disability and service, despite the fact  that the Veteran had consistently attributed the mechanism of injury to an incident in service and on separation from service a March 1973 a Report of Medical History noted recurrent back pain which was determined to be a chronic strain.  For the reasons outlined above an addendum opinion must be obtained.

Finally, the parties indicated that the January 2014 examiner's opinion was internally inconsistent because it noted that the thoracic and lumbar spine disorders were separate and independent of each other, yet shared the same etiology.  However, the Board finds this assertion to be vague as to the information to be sought on remand.  In this regard, the Board sees no inconsistency in attributing distinct disorders to the same etiology, as such commonly occurs in the medical realm.  For example, a car accident can cause injuries to internal organs as well as fractures to extremities and diabetes can cause retinopathy of the eyes and nephropathy of the kidneys; such disorders are clearly distinct entities but arise from the same etiology, respectively.  In any event, as a new opinion is being sought, such purported inconsistency may ultimately be rendered moot.  


On remand, relevant ongoing medical records, if any, should also be obtained, to include any VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.
 
2.  Send the claims file to a VA physician for review to obtain an opinion concerning the claims for service connection for lumbar and thoracic spine disabilities.   If   a VA examination is deemed necessary to respond to the questions presented, one should be scheduled.

Following review of the claims file, the physician should respond to the following:

a) Please indicate whether the current lumbar spine disorder and thoracic spine disorder are distinct and separate from one another, and explain why.  

b) For all diagnosed lumbar and/or thoracic spine disabilities, to include chronic strain, degenerative changes, disc disease, and spondylosis, the physician should opine as to whether it is at least as likely as not  (50 percent probability or greater) that the current diagnosed condition arose during service or is otherwise related to military service.  In rendering the opinion, the examiner should comment on the clinical significance of the service treatment records which reflect recurrent complaints of and treatment for pain in the lower back after he strained his back in 1972, and the March 1973 separation examination report that noted a history of recurrent back pain associated with chronic strain, as   well as private treatment notes in May 1980 and March 1983 showing a history of back pain and a VA clinical treatment note in February 1983 that recorded x-ray findings of lumbar spine spondylosis and possible herniated nucleus pulposus.  A rationale for all opinions expressed should be provided.

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

